     Case 4:19-cv-01834 Document 55 Filed on 06/23/20 in TXSD Page 1 of 10
                                                                    United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                  IN THE UNITED STATES DISTRICT COURT                      June 24, 2020
                  FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk
                           HOUSTON DIVISION


JOHN HANCOCK LIFE INSURANCE            §
COMPANY (U.S.A.),                      §
                                       §
                  Plaintiff,           §
                                       §
V.                                     §
                                       §
MARILYN J. GREER, Individually,        §       CIVIL ACTION NO. H-19-1834
As Independent Executor of THE         §
ESTATE OF MARILYN B. GREER, and        §
As Trustee of THE MARILYN J.           §
GREER TRUST; and THE ESTATE OF         §
WILLIAM J. GREER,                      §
                                       §
                  Defendants.          §



                      MEMORANDUM OPINION AND ORDER


      This action involves a dispute over the proceeds of a life
insurance policy.       John Hancock Life Insurance Company (U.S.A.)
("John Hancock") filed an interpleader naming Marilyn J. Greer
("Marilyn") and the Estate of William J. Greer, whose executor is
Kevin Kennedy ("Kennedy") , as competing claimants.1 Pending before
the court are Marilyn J. Greer,            Individually,     as Independent
Executrix of the Estate of Mary B. Greer, Deceased, and as Trustee
of the Marilyn J. Greer Trust's Motion for Summary Judgm�nt Against
                                                                  ',.
John Hancock Life Insurance Company             (U.s .A.) for Declaratory


      Complaint for Interpleader, Docket Entry No. 1, pp. 1-2;
      1

Defendant's Original Answer, Docket Entry No. 20, p. 1. All page
numbers for docket entries in the record refer to the pagination
inserted at the top of the page by the court's electronic filing
system, CM/ECF.
    Case 4:19-cv-01834 Document 55 Filed on 06/23/20 in TXSD Page 2 of 10



Judgment      ("Marilyn's MSJ")    [Docket Entry No. 41]     and Defendant
Kevin P. Kennedy's Motion for Summary Judgment ("Kennedy's MSJ")
[Docket Entry No. 44].        For the reasons explained below, Marilyn's
MSJ will be denied and Kennedy's MSJ will be granted.


                  I.    Factual and Procedural Background

      William J. Greer ("William") owned and was the sole named
beneficiary of a life insurance policy ("the Policy") issued by
John Hancock. 2        The Policy insured the life of his mother, Mary
Greer ("Mary"), for $350,000. 3 William predeceased Mary on August 4,
2017. 4     On August 17, 2017, Marilyn, William's sister and Mary's
daughter, paid the annual premium on the Policy with funds from a
joint bank account in Mary, William, and Marilyn's names. 5             Mary
died on April 15, 2018. 6      When Mary died the Policy was current but
still named William as the owner and sole beneficiary.
      In July and August of 2018 Marilyn submitted claims to John
Hancock for the proceeds on behalf of Mary's estate, for which she


      Flexible Premium Adjustable Life Insurance Policy ("Insurance
      2

Contract"), Sealed Exhibit 2 to Kennedy's MSJ, Docket Entry
No. 45-1, p. 4.
      3
          Id. at 5.
      Certificate of Death of William James Greer, Sealed Exhibit 5
      4

to Kennedy's MSJ, Docket Entry No. 45-4, p. 2.
      Bank of America Statement, Exhibit C to Marilyn's MSJ, Docket
      5

Entry No. 41-2, p. 61; 2017 Annual Premium Payment for Policy,
Exhibit G to Marilyn's MSJ, Docket Entry No. 41-2, p. 72.
      Certificate of Death of Mary B. Greer, Sealed Exhibit 11 to
      6

Kennedy's MSJ, Docket Entry No. 45-6, p. 2.
                                     -2-
    Case 4:19-cv-01834 Document 55 Filed on 06/23/20 in TXSD Page 3 of 10


is the executrix. 7        John Hancock declined to pay, responding that
the Policy's proceeds were payable to William's estate because he
was the Policy's owner and beneficiary. 8         William executed a will
dated May 12, 2005, which was submitted to probate in January of
2019. 9        The will does not specifically devise insurance proceeds
but devises the residual estate to St. Mary's University, the Boy
Scouts of America (Local Chapters), and Incarnate Word University. 10

      On May 14, 2019, Marilyn filed a petition for a declaratory
judgment in the Harris County Probate Court No. 3. 11           John Hancock
removed the case to this court on June 13,              2019,    and it was
assigned Civil Action No. H-19-2132. 12          John Hancock filed this
interpleader action on May 21, 2019, requesting that the court
determine to whom the Policy's proceeds are due. 13             The removed



      July 24, 2018, Statement of Claim for Death Benefit, Sealed
      7

Exhibit 14 to Kennedy's MSJ, Docket Entry No. 45-9, pp. 4-6;
August 21, 2018, Statement of Claim for Death Benefit, Sealed
Exhibit 16 to Kennedy's MSJ, Docket Entry No. 45-11, pp. 2, 4.
      July 31, 2018, John Hancock Letter, Sealed Exhibit 15 to
      8

Kennedy's MSJ, Docket Entry No. 45-10, p. 2; August 29, 2018, John
Hancock Letter, Sealed Exhibit 17 to Kennedy's MSJ, Docket Entry
No. 45-12, p. 2.
      Last Will and Testament, Exhibit 7 to Kennedy's MSJ, Docket
      9

Entry No. 44-3, pp. 2, 7.
      1
          0
              Id. at 2 art. IV.
     11 Petition for Declaratory Judgment to Determine Beneficiary
of Life Insurance Contract, Exhibit 24 to Kennedy's MSJ, Docket
Entry No. 44-9, p. 2.
      Notice of Removal,
      12
                                   Docket Entry No.    1 in Civil Action
No. H-19-2132.
      13
              Complaint for Interpleader, Docket Entry No. 1, pp. 1, 4-5.
                                       -3-
   Case 4:19-cv-01834 Document 55 Filed on 06/23/20 in TXSD Page 4 of 10



action was consolidated with this action on July                         11,    2019.   14



Marilyn and William's estate both claim a right to the insurance
proceeds.     After John Hancock disclaimed any right to a portion of
the proceeds or attorney's fees, the court ordered John Hancock to
pay the disputed proceeds plus interest,                 $354,435.32,      into the
court's registry and dismissed John Hancock from the action. 15
     On January 8,         2020,   Marilyn moved for summary judgment that
the Policy proceeds are due to her or Mary's estate. 16                             On
January     10,   2020,    Kennedy moved for summary judgment that the
proceeds are due to William's estate.17                   Kennedy responded to
Marilyn's motion on January            29,    2020,18   and Marilyn replied on
February    4, 2020 . 19




     14   Order of Consolidation, Docket Entry No.           14,   pp.   1-2.

      Order Granting Motion of Plaintiff John Hancock Life
     15

Insurance Company (U.S.A.) to Deposit Funds into Registry of Court
and for Discharge from Suit, Docket Entry No. 53, pp. 1-2; see
Opposed Motion of Plaintiff John Hancock Life Insurance Company
(U.S.A.) to Deposit Funds into Registry of Court and for Discharge
from Suit, Docket Entry No. 42, pp. 2-3, 6 (agreeing the benefit is
due under the Policy and disclaiming any attorney's fees).
     16
          Marilyn's MSJ, Docket Entry No.         41.

     17
          Kennedy's MSJ, Docket Entry No.         44.

      Defendant Kevin P. Kennedy's Response to Marilyn J. Greer's
     18

Motion for Summary Judgment Against John Hancock Life Insurance
Company (U.S.A.) ("Kennedy's Response"), Docket Entry No. 47.
      Rebuttal to the Estate of William J. Greer, Deceased's
     19

Response to Marilyn J. Greer, Individually, as Independent
Executrix of the Estate of Mary B. Greer, Deceased, and as Trustee
of the Marilyn J. Greer Trust's Motion for Summary Judgment
("Marilyn's Reply"), Docket Entry No. 48.
                                        -4-
   Case 4:19-cv-01834 Document 55 Filed on 06/23/20 in TXSD Page 5 of 10




                        II.   Standard of Review

     Summary judgment is appropriate if the movant establishes that

there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law.        Fed. R. Civ. P. 56(a).

Disputes about material facts are genuine "if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party."   Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2510

(1986).   The moving party is entitled to judgment as a matter of

law if "the nonmoving party has failed to make a sufficient showing

on an essential element of her case with respect to which she has

the burden of proof."     Celotex Corp. v. Catrett, 106 S. Ct. 2548,

2552 (1986).   The mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported

motion for summary judgment.         Only disputes over facts that might

affect the outcome of the lawsuit under governing law will preclude

the entry of summary judgment.         Id., see also Matsuhita Electric

Industrial Co. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356 (1986).


                              III.    Analysis

     The parties agree that the relevant facts are not in dispute

and contest only the legal question of to whom the Policy's

proceeds are payable under the contract and Texas law.




                                     -5-
   Case 4:19-cv-01834 Document 55 Filed on 06/23/20 in TXSD Page 6 of 10



     The Policy is a contract governed by Texas law. 20          Section 16
of the Policy states that when the insured dies, the insurance
benefit is payable:
      {a)     to any primary beneficiaries who are alive when the
              life insured dies; or
      (b)     if no primary beneficiary is then alive, to any
              secondary beneficiaries who are then alive; or

     ( C)    if no primary or secondary beneficiary is then
             alive, to any final beneficiaries who are then
             alive.


            If no beneficiary is alive when the life insured
     dies, the Insurance Benefit will be payable to you; or if
     you are the life insured, to your estate. 21
"You" and "your" refer to the owner of the Policy, William. 22             The
parties disagree about whether Marilyn is a final beneficiary and
whether ownership of the Policy passed to William's estate upon his
death.
     Marilyn argues that although the Policy does not designate any
final beneficiaries, Texas law defines her as one. 23            She argues
that because the         Policy does not specifically define         "final
beneficiary," the court should refer to the Texas law of intestate



      Insurance Contract, Sealed Exhibit 2 to Kennedy's MSJ, Docket
     20

Entry No. 45-1, p. 4.
     21
          Id. at 26.
     22
          Id. at 2, 4.
     23
          Marilyn's MSJ, Docket Entry No. 41, pp. 7-8     1 7.
                                   -6-
     Case 4:19-cv-01834 Document 55 Filed on 06/23/20 in TXSD Page 7 of 10


inheritance to determine who is a final beneficiary.24                 But the
court's analysis of the Policy is limited to the four corners of
the contract unless a provision is ambiguous.               See State Farm
Lloyds v. Page, 315 S.W.3d 525, 527 (Tex. 2010) (citing Houston
Lighting & Power Co. v. Tenn-Tex Alloy & Chemical Corp., 400 S.W.2d
296, 300 (Tex. 1966). A policy term is ambiguous if it is subject

to two or more reasonable interpretations. State Farm Lloyds, 315
S.W.3d at 527.       The Policy refers to final beneficiaries under a

heading labeled "Beneficiary Classification," which states that

"[the owner] can appoint beneficiaries for the Insurance Benefit in
three classes:       primary, secondary, and final.        Beneficiaries in
the same class will share equally in the Insurance Benefit payable

to   them." 25      This   provision    leaves    no   doubt    that    "final
beneficiaries" are simply a class of appointed beneficiaries. The
court is therefore not persuaded by Marilyn's argument that the
court should look beyond the four corners of the contract to define
final beneficiary.
      Marilyn also argues that Texas law entitles her to receive the
proceeds because there is no living named beneficiary under the
Policy.26     She relies on§ 1103.152(c) of the Texas Insurance Code,
which states:       "If there is not a contingent beneficiary entitled


      24
           See id. (citing Tex. Est. Code § 201.001).
      Insurance Contract, Sealed Exhibit 2 to Kennedy's MSJ, Docket
      25

Entry No. 45-1, p. 26.
      26
           Marilyn's MSJ, Docket Entry No. 41, p. 5      1 3.
                                     -7-
    Case 4:19-cv-01834 Document 55 Filed on 06/23/20 in TXSD Page 8 of 10


 to receive the proceeds of a life insurance policy or contract

 under Subsection     (a) ,   the nearest relative of the insured is
entitled to receive those proceeds."         Tex. Ins. Code§ 1103.152(c)
 (emphasis added) . Section 1103.152(a) states:        "[I] f a beneficiary
of a life insurance policy or contract forfeits an interest in the
policy or contract under Section 1103.151, a contingent beneficiary
named by the insured in the policy or contract is entitled to
receive the proceeds of the policy or contract."            Tex. Ins. Code
§ 1103.152(a) (emphasis added). Section 1103.151 is commonly known
as the Texas "slayer statute."       It states that "[a] beneficiary of
a life insurance policy or contract forfeits the beneficiary's
interest in the policy or contract if the beneficiary is a
principal or an accomplice in wilfully bringing about the death of
the insured."     Tex. Ins. Code§ 1103.151.       Section 1103.152 refers
to and applies only if the slayer statute applies.               Because no
party has suggested that William willfully brought about Mary's
death and thus forfeited his right to the insurance proceeds,
§ 1103.152(c) is inapplicable.
     Because the parties agree there were no living appointed
beneficiaries under the Policy at the time of Mary's death, the
provision that the proceeds will be paid to the Policy owner
controls. Kennedy argues that the Policy proceeds should therefore
be paid to William's estate. 27           Marilyn argues that William's



     27
          Kennedy's MSJ, Docket Entry No. 44, pp. 9-10 11 28-29.
                                    -8-
    Case 4:19-cv-01834 Document 55 Filed on 06/23/20 in TXSD Page 9 of 10


interest in the future proceeds under the Policy cannot have passed

to his estate and that his estate's interest is limited to the
value of the Policy if it had been surrendered on the day of his
death - $0. 28    Tex. Est. Code § 22.012 defines an estate to mean
"decedent's property"      regardless of how that property exists,
changes, is augmented, or is diminished. "Property" includes "real
and personal property."      Tex. Gov't Code § 311.005(4).        The right
to receive insurance proceeds payable at a future but uncertain
date is a type of property known as a chose in action.             Brown v.
Lee, 371 S.W.2d 694, 696 (Tex. 1963); see also Chose in Action,

Black's Law Dictionary (10th ed. 2014)           The Estates Code states

that a chose in action is personal property.               Tex. Est. Code

§ 22.028. As such, William's interest in the insurance proceeds as

the owner of the Policy - a chose in action - is property that
survived his death and became part of his estate.
     Finally, Marilyn argues that "equity requires" that she be
awarded the Policy because it was intended to cover taxes on Mary's
estate, and the Policy would have lapsed but for Marilyn's paying
the premium in August of 2017.       But Marilyn has not identified any
principle of equity that would entitle her to all of the Policy's
proceeds under the facts presented to the court.
     The court concludes that the Policy's proceeds are payable to
William's estate and that Marilyn and Mary's estate have no legal


     28
          Marilyn's MSJ, Docket Entry No. 41, p. 7      1 6, p. 8 11 8-9.
                                    -9-
   Case 4:19-cv-01834 Document 55 Filed on 06/23/20 in TXSD Page 10 of 10



or equitable claim to them.          Accordingly, Marilyn's MSJ will be
denied, Kennedy's MSJ will be granted, and the court will order the
proceeds be paid to William's estate.29


                       IV.   Conclusion and Order

     For    the   reasons    explained       above,   Marilyn   J.    Greer,
Individually, as Independent Executrix of the Estate of Mary B.
Greer, Deceased, and as Trustee of the Marilyn J. Greer Trust's

Motion for Summary Judgment Against John Hancock Life Insurance
Company (U.S.A.) for Declaratory Judgment [Docket Entry No. 41] is

DENIED;    and Defendant     Kevin   P.     Kennedy's Motion for Summary

Judgment [Docket Entry No. 44] is GRANTED.

     SIGNED at Houston, Texas, on this the 23rd day of June, 2020.




                                       SENIOR UNITED STATES DISTRICT JUDGE




      Although Kennedy states in paragraph 18 of his Response
     29

(Docket Entry No. 47, p. 7) that "all costs and attorneys' fees for
all parties should be taxed to Marilyn, individually," he does not
seek attorneys' fees in his MSJ and nowhere explains why he would
be entitled to recover attorneys' fees. Therefore, none will be
awarded to him.
                                     -10-
